DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. 
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. 
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. 
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. 

Claim 14 is objected to because of the following informalities:  capitalization of “An” is not appropriate since the claim is in one-sentence.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,174,792. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would recognize that claim 1 of the Application for example, when properly read in light of the specification is a broader claim for the same invention of the Patent, i.e., a genus claim anticipated by the species of claim 1 of the Patent.  Likewise, other rejected claims find analogous correspondence to the claims of the Patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, 14-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by England Pat. No. 1,036,181.
England ‘181 teaches limitations for a “tolerance ring” – as shown, “comprising: a sidewall” – the material from which the ring is formed, “having a first and a second opposite major surfaces spaced apart by a thickness” – the sheet material from which the ring is formed has a thickness defined between opposite faces which anticipates limitation, “wherein the first major surface defines an inner diameter of the tolerance ring at a first location of the sidewall” – a diameter taken between opposite points on the inner/concave surface as shown in Fig 2 for example, “and an outer diameter of the tolerance ring at a second location of the sidewall” – a diameter taken at a convex outer surface of a left or right side folded over portion as shown in Fig 2, “wherein the tolerance ring comprises at least one folded portion” – either of left or right side folded over portion as shown in Fig 2, “and wherein at least one of the at least one folded portions comprises a radially extending projection” – an axial end of the folded over portion includes dimension in the radial direction.
As regards claim 3, reference teaches further limitation of “a tangent to the first major surface at the second location is parallel to a central axis of the tolerance ring” – 
As regards claim 10, reference teaches further limitation of “the folded portion comprises a compression feature disposed adjacent to an axial end of the tolerance ring” – the bent over axial end portion of folded section anticipates broad limitation inasmuch as no particular structure is clearly pointed out and one of ordinary skill in the art would recognize inherent capability for ends of the prior art ring to provide a compressive load bearing area for example.  
  	As regards claim 14, reference teaches limitations for “assembly” – as shown in Fig 2 for example, “comprising: An outer component defining a bore” – 2, “an inner component disposed in the bore” – 1, “and a tolerance ring disposed between the inner and outer components” – as shown, “the tolerance ring comprising: a sidewall having a first and a second opposite major surfaces spaced apart by a thickness, wherein the first major surface defines an inner diameter of the tolerance ring at a first location of the sidewall and an outer diameter of the tolerance ring at a second location of the sidewall, wherein the tolerance ring comprises at least one folded portion, and wherein at least one of the at least one folded portions comprises a radially extending projection” – as shown, described and otherwise pointed out in greater detail herein above.  
As regards claim 15, reference teaches limitations for a “method of forming a tolerance ring comprising: providing a strip of material comprising a first, a second, a third, and a fourth edge” – One of ordinary skill in the art would recognize that prior art inherently teaches providing a strip of sheet material (having overall rectangular configuration in an unbent and unfolded condition) that is shown to include bends and 
As regards claim 16, reference teaches further limitation of “shaping the first edge toward the third edge forms a compression feature” – inasmuch as folding to result in the folded over ends as shown includes forming axial ends that are inherently capable of receiving an axially compressive loading, one of ordinary skill in the art would recognize prior art structure inherently teaches broadly-recited step of forming said structure.  
As regards claim 19, reference inherently teaches further limitation of “shaping the third edge of the strip toward the first edge of the strip” – inasmuch as both of the opposite edges are folded over toward each other as shown, prior art inherently teaches broad limitation.  

Claim(s) 1-3, 5, 6, 8, 10, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2008/0254901 to Feng.

As regards claim 2, reference teaches further limitation of “the tolerance ring comprises a multiple wall construction along at least 25% of an axial length of the tolerance ring” – reference discloses substantially 100% as shown.  
As regards claim 3, reference teaches further limitation of “a tangent to the first major surface at the second location is parallel to a central axis of the tolerance ring” – as shown in Fig 2B, it is apparent that an tangent to the prior art ring taken axially at a location of the outer diameter wall is parallel to the central longitudinal axis of the ring.  

As regards claim 6, reference teaches further limitation of “the compression feature is disposed adjacent to an axial end of the tolerance ring” – as shown in Fig 2B for example.  
As regards claim 8, reference teaches further limitation of “the tolerance ring has a multiple wall construction along at least 25% of an axial length of the tolerance ring” – as shown.  
As regards claim 10, reference teaches further limitation of “the folded portion comprises a compression feature disposed adjacent to an axial end of the tolerance ring” – the bent over axial end portion of anticipates broad limitation inasmuch as no particular structure is clearly pointed out and one of ordinary skill in the art would recognize inherent capability for ends of the prior art ring to provide a compressive load bearing area for example.  
As regards claim 11, reference teaches further limitation of “the compression feature is deformable in an axial direction” – One of ordinary skill in the art would recognize that the axial connecting end of the ring’s inner and outer walls inherently provides for some amount of axial compression and/or axial movement between the 
As regards claim 14, reference teaches limitations for “assembly” – as shown in Fig 5 for example, “comprising: an outer component defining a bore” – 170, “an inner component disposed in the bore” – 160, “and a tolerance ring disposed between the inner and outer components” – 180 as shown, “the tolerance ring comprising: a sidewall having a first and a second opposite major surfaces spaced apart by a thickness, wherein the first major surface defines an inner diameter of the tolerance ring at a first location of the sidewall and an outer diameter of the tolerance ring at a second location of the sidewall, wherein the tolerance ring comprises at least one folded portion, and wherein at least one of the at least one folded portions comprises a radially extending projection” – as shown, described and otherwise pointed out in greater detail herein above. 

Claims 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2011/0150375 to Jaeger.
Jaeger ‘375 teaches limitations for a “method of forming a tolerance ring comprising: providing a strip of material comprising a first, a second, a third, and a fourth edge” – as shown wherein first and third edges are bent to come toward each other to form the ring and the second and fourth edges become axial ends of the ring, and “shaping the first edge of the strip toward the third edge; and shaping the second edge of the strip toward the fourth edge” – as disclosed wherein the ends of the .  

As regards claim 18, reference teaches further limitation of “the strip of material has a preformed axial length, and wherein the step of shaping the first edge toward the third edge is performed such that the preformed axial length of the strip of material is reduced by at least 25%.  
As regards claim 19, one of ordinary skill in the art would recognize that reference teaches broad limitation of “shaping the third edge of the strip toward the first edge of the strip” – so as to arrive at the finished geometry as otherwise disclosed.  
As regards claim 20, reference teaches “low friction layer” – 37 for example.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over England Pat. No. 1,036,181.
.

Claims 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2008/0254901 to Feng in view of U.S. Pat. No. 1,987,035 to Tideman.
As regards claim 15, Although Feng ‘901 discloses ring geometry including folded over portion, the reference does not explicitly disclose a “method of forming a tolerance ring comprising: providing a strip of material comprising a first, a second, a third, and a fourth edge” – However, Tideman ‘035 for example discloses that forming ring shape and including bent over portions from sheet material is well known in the art.  
As regards claim 16, reference teaches further limitation of “shaping the first edge toward the third edge forms a compression feature” – inasmuch as folding to result in the folded over end as shown includes forming the axial end that is inherently capable of receiving an axially compressive loading and/or compression deformation as otherwise discussed herein above, one of ordinary skill in the art would recognize prior art structure inherently teaches broadly-recited step of forming said structure.  
As regards claim 18, Feng ‘901 as relied on teaches further limitation of “the strip of material has a preformed axial length, and wherein the step of shaping the first edge toward the third edge is performed such that the preformed axial length of the strip of material is reduced by at least 25%.  
As regards claim 19, one of ordinary skill in the art would recognize that Feng ‘901 as modified inherently teaches further limitation of “shaping the third edge of the .  

Allowable Subject Matter
Claims 4, 7, 9, 12, and 13 are not indicated as containing allowable subject matter at this time due to double-patenting rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 4,981,390 discloses similar geometry as that disclosed and claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677